PER CURIAM.
Appellant, Stephen M. Nasser (husband), appeals a final judgment of dissolution of marriage granting appellee, Janice A. Nasser (wife), permanent and rehabilitative alimony, child support, attorneys’ fees, and requiring the husband to maintain two insurance policies as security for the alimony and child support payments. We affirm in part, and reverse in part.
We find that the trial court acted within its discretion in awarding the wife permanent alimony and attorneys’ fees, and requiring the husband to maintain two insurance policies as security for alimony and child support payments. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Sobelman v. Sobelman, 541 So.2d 1153 (Fla.1989). We find, however, that the trial court erred in failing to provide that the permanent alimony payments should terminate upon the death of either party. Gold v. Gold, 417 So.2d 1076 (Fla. 3d DCA 1982); Canakaris v. Canakaris, 382 So.2d at 1202. Accordingly, we affirm in part, and reverse in part.